                                          Case 3:18-cv-04810-JCS Document 142 Filed 07/29/20 Page 1 of 3




                                   1

                                   2

                                   3
                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     TANSEER KAZI, et al.,                              Case No. 18-cv-04810-JCS
                                                        Plaintiffs,
                                   8
                                                                                            ORDER ON SECOND DISPUTE
                                                 v.                                         REGARDING CLASS NOTICE
                                   9
                                  10     PNC BANK, N.A.,                                    Re: Dkt. No. 141
                                                        Defendant.
                                  11
                                  12
Northern District of California
 United States District Court




                                  13          California law generally requires balancing any serious and reasonable privacy interests of

                                  14   potential absent class members against plaintiffs’ need for discovery. California courts have

                                  15   endorsed providing notice to potential class members and an opportunity to opt out of disclosing

                                  16   their contact information to class counsel, including in employment cases like the case at hand.

                                  17   Belaire-West Landscape, Inc. v. Superior Court, 149 Cal. App. 4th 554, 561–62 (2007) (holding

                                  18   that the “contact information for Belaire-West’s current and former employees deserves privacy

                                  19   protection,” and that providing notice and an opportunity to opt out of sharing that information

                                  20   sufficiently protected that interest); see generally Pioneer Elecs. (USA), Inc. v. Superior Court, 40

                                  21   Cal. 4th 360 (2007) (approving a similar opt-out notification process in a product defect case).

                                  22          The parties previously provided such notice in this case, and some potential class members

                                  23   who work or worked for Defendant PNC Bank, N.A. (“PNC”) opted out of such disclosure. The

                                  24   parties also previously raised a dispute with the Court regarding whether those employees’

                                  25   preferences should be set aside now that a class has been certified. The Court held that class

                                  26   counsel was not entitled to receive contact information for class members who had declined to

                                  27   provide it until after the deadline to opt out of the class, but that PNC must thereafter “produce

                                  28   contact information for all remaining class members”—i.e., current and former employees who
                                          Case 3:18-cv-04810-JCS Document 142 Filed 07/29/20 Page 2 of 3




                                   1   did not opt out of the class—“who previously elected not to provide contact information.” Order

                                   2   re Class Notice (dkt. 138). Despite the Court’s guidance, the parties continue to dispute what

                                   3   contact information class counsel should receive.

                                   4          One part of the present dispute is the same issue the Court previously resolved. As a

                                   5   general rule, class counsel is not entitled to contact information for current or former employees

                                   6   who both opted out of providing such information and opt out of the class. Any such employees

                                   7   will have made clear their desire not to participate in this case. Having previously ordered the

                                   8   parties to allow employees to opt out of providing their contact information, the Court will not set

                                   9   aside such a decision absent some indication that those employees possess relevant information

                                  10   that is not redundant to what class counsel can obtain from others more willing to participate. See

                                  11   Order Approving Def.’s Belaire Notice (dkt. 79). In the previous order requiring PNC to produce

                                  12   contact information after the class opt-out deadline, the Court required the production of such
Northern District of California
 United States District Court




                                  13   information only for class members who initially declined to share their contact information but

                                  14   ultimately remained in the class. See Order re Class Notice.

                                  15          Although the issue of redacting opt-out forms was not raised directly in the previous

                                  16   dispute, the Court agrees with PNC that, in order to give effect to that order and to employees’

                                  17   privacy interests and clearly-stated preferences, any contact information appearing on opt-out

                                  18   forms for current or former employees who previously objected to sharing their contact

                                  19   information must be redacted before the forms are shared with class counsel. The Court will

                                  20   therefore issue PNC’s proposed order regarding class notice.

                                  21          That said, this order does not relieve PNC of its duty to disclose potential witnesses under

                                  22   Rule 26(a)(1)(A)(i) of the Federal Rules of Civil Procedure, and to supplement such disclosure

                                  23   promptly under Rule 26(e). PNC has already breached that obligation once in this case by

                                  24   submitting declarations from employees without first disclosing them as potential witnesses.

                                  25   While Belaire-West and similar California decisions have recognized that potential class members

                                  26   may have privacy interests in their contact information, they have also recognized that such

                                  27   interests are subject to balancing against the needs of a case. See Pioneer Elecs., 40 Cal. 4th at

                                  28   374 (“Our discovery statute recognizes that ‘the identity and location of persons having
                                                                                         2
                                          Case 3:18-cv-04810-JCS Document 142 Filed 07/29/20 Page 3 of 3




                                   1   [discoverable] knowledge’ are proper subjects of civil discovery.” (quoting Cal. Civ. Proc. Code

                                   2   § 2017.010; alteration in original)); Belaire-West, 149 Cal. App. 4th at 562 (“The current and

                                   3   former employees are potential percipient witnesses to Belaire-West’s employment and wage

                                   4   practices, and as such their identities and locations are properly discoverable.”). Allowing PNC

                                   5   access to potential relevant witnesses while preventing class counsel from contacting those

                                   6   individuals would undermine the reciprocal and open discovery required by the Federal Rules of

                                   7   Civil Procedure.

                                   8          Accordingly, if PNC believes a current or former employee likely has relevant and non-

                                   9   cumulative information about this case, PNC must disclose that employee’s name and contact

                                  10   information to class counsel as required by paragraphs (a)(1)(A)(i) and (e)(1) of Rule 26, even if

                                  11   the employee previously declined to provide their contact information and opted out of the class.

                                  12   Such disclosure is required before PNC interviews any current or former employee about the case
Northern District of California
 United States District Court




                                  13   or solicits a declaration, but is not limited to those circumstances. Similarly, if Plaintiffs have

                                  14   particularized reason to believe that an employee who opted out of disclosing contact information

                                  15   and out of the class possesses relevant and non-cumulative information that Plaintiffs cannot

                                  16   obtain from another source, Plaintiffs may request that employee’s contact information.

                                  17          IT IS SO ORDERED.

                                  18   Dated: July 29, 2020

                                  19                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  20                                                     Chief Magistrate Judge
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                          3
